     Case 2:17-cr-00340-JCM-CWH Document 44 Filed 08/03/20 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar No. 13644
3    TRAVIS LEVERETT
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Ste. 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6522 / Fax: (702) 388-5087
     Travis.leverett@usdoj.gov
6    Representing the United States of America

7                               UNITED STATES DISTRICT COURT

8                                     DISTRICT OF NEVADA

9    UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00340-JCM-CWH
                   Plaintiff,                              SECOND STIPULATION TO
10
                                                           CONTINUE REVOCATION
            v.
                                                                 HEARING
11
     RONNY DELOUTH,
12                 Defendant.

13

14          The parties jointly request that the revocation hearing scheduled for August 5, 2020 be

15   vacated and continued to a date and time convenient to the Court, but no sooner than thirty

16   (30) days because:

17          1.    On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

18   Nevada issued Temporary General Order 2020-04 (collectively with General Order 2020-03,

19   “the General Orders”), which noted that “the COVID-19 pandemic has continued to spread,”

20   resulting in the need for “more aggressive social-distancing measures.” The Court noted further

21   that, “[o]n March 17, 2020, the Governor of the State of Nevada ordered the closure of many

22   business establishments and strongly encouraged all citizens to stay home.” Accordingly, the

23   Court ordered the temporary closure of the Clerk’s office, and implemented other changes,

24
     Case 2:17-cr-00340-JCM-CWH Document 43
                                         44 Filed 08/03/20 Page 2 of 3
     
     
1    including “striving to eliminate in-person court appearances.” In the event any hearing must go

2    forward, the Court will conduct the hearing via video or teleconference.

3           2.    Mr. Delouth is not in custody and agrees to the continuance.

4           3.    Mr. Delouth’s probation officer, Brianna King, is in training and will be

5    unavailable for the currently scheduled revocation hearing.

6           4.    The parties agree to the continuance.

7           DATED: August 3, 2020.

8     RENE L. VALLADARES                           NICHOLAS A. TRUTANICH
      Federal Public Defender                      United States Attorney
9

10       /s/ Maggie Lambrose                          /s/ Travis Leverett
      By_____________________________              By_____________________________
11    Maggie Lambrose                              Travis Leverett
      Assistant Federal Public Defender            Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24


                                                     2
         Case 2:17-cr-00340-JCM-CWH Document 44 Filed 08/03/20 Page 3 of 3
     
     
1                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                            Case No. 2:17-cr-00340-JCM-CWH
3
                     Plaintiff,                            ORDER GRANTING SECOND
4                                                          STIPULATION TO CONTINUE
              v.
                                                             REVOCATION HEARING
5    RONNY DELOUTH,

6                    Defendant.

7

8             Based on the stipulation of counsel, the Court finds that good cause exists to continue

9    the revocation hearing currently scheduled for August 5, 2020.

10            IT IS HEREBY ORDERED that the revocation hearing currently scheduled for

11                                                             September 9
         August 5, 2020, at 10:00 a.m. is VACATED and RESET to _______________, 2020 at 10a.m.

12            DATED this ____3,day
                     August        of August, 2020.
                                2020.

13

14                                               HONORABLE JAMES C. MAHAN
                                                 United States District Judge
15

16

17

18

19

20

21

22

23

24


                                                      3
